DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being 
examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1 and 10 recite the limitation "the lowest" in line 13; “the desired change” in line 17; “the power from the AC grid” in line 30 of claim 1; "the lowest" in lines 8-9; “the desired change” in line 13 and “the power from the AC grid” in line 26 of claim 10. 
	There is insufficient antecedent basis for this limitation in the claim.
Since claims 3-9 and 11-15 depend from claims 1, 10 and do not cure the deficiencies of claims 1 and 10, they are rejected for the same reason.
Allowable Subject Matter
Claims 1, 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 If this is the case (J=yes), the demand is transmitted accordingly to the charge management unit 11, so that an appropriate demand signal BS for the delivery A of electric energy from the selected load-cycling-resistant energy-storage device 7 to the AC power supply system 2 of the electric-vehicle charging facility 1 is transmitted by the charge management unit 11 to the corresponding energy-storage device control unit 8 which then initiates the delivery A of electric energy to the AC power supply system 2. Consequently, in spite of the fast-charging operations SL1, SL2, SL3 that have been carried out, neither the general power grid 6 nor the AC power supply system 2 of the electric-vehicle charging facility 1 is overloaded [Fig. 5, par 0044].
Dureau et al. fails to teach determine a maximum amount of allowed ripple current associated with the amount of power to store; determine available power storage from each of said plurality of N flywheel based electrical storage units; select M+1 of said plurality of flywheel based electrical storage units having the lowest determined available power such that the power available from the selected M of said plurality of flywheel based electrical storage units is less than Pavail, and that the power .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Examiner, Art Unit 2836